In a proceeding to validate petitions designating petitioner as a candidate in the Democratic Party Primary Election to be held on June 4, 1973 for nomination for the public office of County Legislator for the 9th Legislative District, Suffolk County, in which proceeding respondent Skahill moved to dismiss the proceeding, the appeal is from a judgment of the Supreme Court, Suffolk County, dated May 9, 1973, which dismissed the proceeding as untimely brought. Judgment affirmed, without costs. No opinion. Rabin, P. J., Martuscello, Shapiro, Gulotta and Benjamin, JJ., concur.